                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MEDEFIS, INC.,

                        Plaintiff,                                       8:19CV377

        vs.
                                                                           ORDER
ATLAS MEDSTAFF LLC, SILVER CUP
FUNDING LLC, HMF CAPITAL GROUP,
INC., and P2BINVESTOR, INC.,

                        Defendants.


       This matter is before the Court on several matters. Plaintiff filed a response (Filing No.
48) to the Court’s Order to Show Cause (Filing No. 44). The Court finds Plaintiff has demonstrated
good cause for its failure to serve defendant Silver Cup Funding LLC, within 90-days pursuant to
Fed. R. Civ. P. 4(m).      Silver Cup Funding LLC has now been served.              (Filing No. 47).
Accordingly, the show cause deadline is terminated.
       P2Bi Holdings LLC has filed an Unopposed Motion to Intervene (Filing No. 37). P2Bi
Holdings LLC represents it purchased substantially all of the assets of P2Binvestor, Inc., and
therefore holds the right to the monies owed to P2Binvestor, Inc. by Plaintiff. P2Bi Holdings LLC
intends to file a proposed Complaint in Intervention (Filing No. 38-1) that it represents contains
the same factual and legal issues “presented by P2Binvestor, Inc.’s counterclaim, and subsume
those presented by Medefis’ Complaint.” See Fed. R. Civ. P. 24(c) (“The motion [to intervene]
must state the grounds for intervention and be accompanied by a pleading that sets out the claim
or defense for which intervention is sought.”). Upon review, the Court finds that P2Bi Holdings
LLC has demonstrated that it should be granted leave to intervene in this action as a matter of right
pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 24(a)(2)(“On
timely motion, the court must permit anyone to intervene who . . . claims an interest relating to the
property or transaction that is the subject of the action, and is so situated that disposing of the
action may as a practical matter impair or impede the movant’s ability to protect its interest, unless
existing parties adequately represent that interest.”). Accordingly,
IT IS ORDERED:
1. P2Bi Holdings LLC’s Unopposed Motion to Intervene (Filing No. 37) is granted. P2Bi
   Holdings LLC shall file its Complaint in Intervention (Filing No. 38-1) on or before
   December 30, 2019. The Clerk of Court shall add P2Bi Holdings LLC to the case
   caption as an Intervenor.
2. The show cause deadline (Filing No. 44) for Plaintiff is terminated.


Dated this 18th day of December, 2019.
                                                  BY THE COURT:

                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
